20200108
                                                                                       FILED
                                                                               IN THE OFFICE OF THE
                                                                            CLERK OF SUPREME COURT
                                                                                NOVEMBER 19, 2020
                                                                             STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 248

State of North Dakota,                                  Plaintiff and Appellee
      v.
Marcus Delon Polk,                                   Defendant and Appellant



                                No. 20200108

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Frank L. Racek, Judge.

AFFIRMED.

Opinion of the Court by VandeWalle, Justice.

Renata J. O. Selzer, Assistant State’s Attorney, Fargo, N.D., for plaintiff and
appellee.

Monty G. Mertz, Fargo, N.D., for defendant and appellant.




                                      1
                                 State v. Polk
                                 No. 20200108

VandeWalle, Justice.

[¶1] Marcus Delon Polk appealed from a criminal judgment convicting him of
aggravated assault following a jury trial. We conclude sufficient evidence of
serious bodily injury supports Polk’s conviction for aggravated assault. We
further conclude the trial court did not abuse its discretion when it excluded
testimony from three Fargo police officers. We affirm.

                                        I

[¶2] Polk and the victim had been in an intermittent romantic relationship
since approximately 1998. Around July 13, 2019, an altercation occurred at the
victim’s residence between her and Polk. The victim testified that while she
was sleeping Polk hit her more than three times in the head with his fist. The
victim also testified that he then cussed at her, stormed out of her bedroom,
and then came back and strangled her.

[¶3] Fargo police officers responded to the victim’s home two days later to
conduct a welfare check. The victim had bruising around her neck and said she
had a head injury. An officer called for an ambulance and asked Polk about the
victim’s bruising. Polk indicated the victim drinks a lot, falls, and has seizures.
Polk was arrested and charged with aggravated assault-domestic violence,
terrorizing-domestic violence, and violation of an order prohibiting contact.

[¶4] At trial, the victim testified that Polk strangled her, and her emergency
room doctor testified the victim’s injuries could be consistent with
strangulation. Additionally, the State introduced pictures of the victim in the
hospital showing bruising around her neck. Polk sought to introduce three
Fargo police officers’ testimony concerning previous reports by the victim to
impeach the victim as a witness. The State objected, and the court sustained
the objection.

[¶5] The jury found Polk guilty on the aggravated assault and no-contact
order charges. After trial, Polk made a motion for judgment of acquittal. Polk


                                        1
argued the evidence was insufficient to show the “serious bodily injury”
requirement for aggravated assault. The court denied the motion.

                                       II

[¶6] On appeal, Polk argues the evidence at trial was insufficient to support
a conviction for aggravated assault. Under N.D.R.Crim.P. 29(a) a court may
enter a judgment of acquittal if “the evidence is insufficient to sustain a
conviction.” State v. Eggleston, 2020 ND 68, ¶ 7, 940 N.W.2d 645 (quoting
N.D.R.Crim.P. 29(a)).

      [T]he district court must deny the motion if there is substantial
      evidence upon which a reasonable mind could find guilt beyond a
      reasonable doubt. A court’s decision on a Rule 29 motion for a
      judgment of acquittal is reviewed for an abuse of discretion. . . . A
      district court abuses its discretion in denying a motion under Rule
      29 if the evidence is insufficient to sustain a conviction. In
      reviewing challenges to the sufficiency of the evidence on appeal,
      the defendant bears the burden of showing the evidence reveals no
      reasonable inference of guilt when viewed in the light most
      favorable to the verdict.
Id. (internal citations and quotation marks omitted).

[¶7] Section 12.1-17-02(1)(a), N.D.C.C., provides that willfully causing
serious bodily injury to another human is a class C felony. “Serious bodily
injury” is defined as “bodily injury that creates a substantial risk of death or
which causes serious permanent disfigurement, unconsciousness, extreme
pain, permanent loss or impairment of the function of any bodily member or
organ, a bone fracture, or impediment of air flow or blood flow to the brain or
lungs.” N.D.C.C. § 12.1-01-04(27) (emphasis added).

[¶8] This Court has held “uncorroborated testimony of a rape victim is
sufficient to establish all of the elements of the crime.” State v. Kringstad, 353
N.W.2d 302, 306 (N.D. 1984). The Eighth Circuit Court of Appeals has held,
“It is well established that the uncorroborated testimony of a single witness
may be sufficient to sustain a conviction.” United States v. L.B.G., 131 F.3d
1276, 1278 (8th Cir. 1997) (quoting United States v. Dodge, 538 F.2d 770, 783


                                        2
(8th Cir. 1976)). A victim’s testimony alone is sufficient to establish all the
elements of a crime. See L.B.G., at 1278.

[¶9] Here, the victim testified that Polk strangled her. Her testimony alone
is sufficient to sustain Polk’s conviction. Additionally, the State introduced
pictures of the victim showing bruising around her neck, and the emergency
room doctor testified the bruising could have been caused by strangulation.
Sufficient evidence exists to sustain Polk’s conviction for aggravated assault.
Therefore, Polk did not meet his burden to show the evidence reveals no
reasonable inference of guilt when viewed in the light most favorable to the
verdict.

                                     III

[¶10] Polk also argues the trial court abused its discretion by excluding the
testimony of three witnesses as impermissible character evidence. “The district
court exercises broad discretion in determining whether to admit or exclude
evidence, and its determination will be reversed on appeal only for an abuse of
discretion.” State v. Doppler, 2013 ND 54, ¶ 7, 828 N.W.2d 502 (quoting State
v. Chisholm, 2012 ND 147, ¶ 10, 818 N.W.2d 707). “A district court abuses its
discretion in evidentiary rulings when it acts arbitrarily, capriciously, or
unreasonably, or it misinterprets or misapplies the law.” Id. (quoting
Chisholm, at ¶ 10).

[¶11] Rule 607, N.D.R.Ev., allows either party to impeach a witness. Rule
608(a), N.D.R.Ev., allows a witness’s credibility to be attacked through
testimony of the witness’s reputation for truthfulness or untruthfulness. The
rule also allows opinion testimony concerning a witness’s character. N.D.R.Ev.
608(a). However, the admissibility of specific instances of conduct for
impeachment is established by Rule 608(b), N.D.R.Ev. The rule states,

      (b) Specific Instances of Conduct. Except for a criminal conviction
      under Rule 609, extrinsic evidence is not admissible to prove
      specific instances of a witness’s conduct in order to attack or
      support the witness’s character for truthfulness. But the court
      may, on cross-examination, allow them to be inquired into if they



                                      3
      are probative of the character for truthfulness or untruthfulness
      of:
            (1) the witness; or
            (2) another witness whose character the witness being cross-
            examined has testified about.
Id. (emphasis added). Specific instances of conduct, excluding criminal
convictions under Rule 609, must be inquired into only on cross-examination
for impeachment purposes. Id.

[¶12] At trial, Polk sought to attack the victim’s credibility as a witness. Polk
attempted to introduce the testimony of three police officers concerning four
specific instances when the victim claimed Polk “hit her, strangled her, and
threatened to kill her.” Polk suggested in those instances the victim was being
untruthful because officers could not observe injuries like the victim reported
and no legal action was taken.

[¶13] Because Polk did not offer evidence of a criminal conviction to impeach
the victim, Rule 609 does not apply. Rule 608(b) precludes Polk from
introducing the testimony of the police officers on direct examination. If Polk
wanted to introduce evidence of the victim’s previous claims, he needed to ask
the victim about them on cross-examination under Rule 608(b). Therefore, the
trial court did not abuse its discretion when it excluded the testimony of the
three police officers as impermissible character evidence.

                                      IV

[¶14] We affirm the criminal judgment.

[¶15] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                       4